Citation Nr: 1753797	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  15-20 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for an anxiety disorder.

(The issue of waiver of overpayment of debt in the amount of $9,950.00, to include the validity of that debt, will be addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from October 1968 to September 1971, with service in the Republic of Vietnam from April 1969 to April 1970, and from November 1970 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2017.  T

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's last VA examination of his anxiety disorder was in July 2013, at which time the VA examiner only indicated that he had anxiety and found that he was formally diagnosed with a psychiatric disability, but that his symptoms were not severe enough to either interfere with occupational and social functioning or to require continuous medication.

During the Veteran's May 2017 hearing, the Veteran testified that he had chronic sleep impairment, mild memory loss, and appeared to have some depression; he additionally stated that he was hypervigilant and nervous.  The Veteran's testimony appears to indicate that his psychiatric symptomatology may have worsened since his last VA examination.  

Accordingly, the Board finds that a remand is necessary in order to obtain another VA examination that adequately addresses the current severity of the Veteran's psychiatric disability.  

On remand, the Board also finds that any outstanding VA treatment records should also be obtained.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records not already associated with the claims file from the Indianapolis VA Medical Center, or any other VA medical facility that may have treated the Veteran and associate those documents with the claims file.

2.  Ensure that the Veteran is scheduled for a VA examination to determine the current severity of his psychiatric disability and its effect on his social and occupational functioning.  The examiner should indicate all symptomatology associated with the Veteran's psychiatric disability and indicate the impact of such on his social and occupational functioning.  The claims file must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

3.  Following any additional indicated development, readjudicate the Veteran's increased evaluation claim for his anxiety disorder.  If the benefit sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

